Citation Nr: 0907907	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for an asbestos 
related lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for an asbestos related lung disorder and awarded a 
noncompensable rating.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The asbestos related lung disorder is not shown to manifest 
on pulmonary function testing, forced vital capacity (FVC) of 
75 to 80 percent predicted, or diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO(SB)) of 
66 to 80 percent predicted.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
asbestos related lung disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2005 and June 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claim that provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  The Board appreciates the Veteran's 
assertions that his lung disorder has increased in severity 
since his last VA examination, but finds that another VA 
examination is not warranted as that would only reveal the 
current level of the Veteran's lung disorder and would not be 
indicative of the level of disability during the pendency of 
this appeal.  The Board emphasizes that the Veteran is always 
free to submit an application for reevaluation of his claim.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

The Veteran contends that the noncompensable rating currently 
assigned for his asbestos related lung disorder does not 
adequately reflect the severity of his disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

By way of background, a rating decision dated in May 2006 
granted service connection an asbestos related lung disorder, 
and assigned a noncompensable evaluation under Diagnostic 
Code 6833.  As is noted below, the evidence does not reflect, 
nor does the Veteran contend, that his asbestos related lung 
disorder is of a restrictive nature.  As such, the Veteran is 
properly evaluated under Diagnostic Code 6833, and the Board 
will confine its analysis to that rating criteria.  

The General Rating Formula for Interstitial Lung Disease 
pertaining to Diagnostic Codes 6825 through 6833 provides 
that Forced Vital Capacity (FVC) of 75- to 80-percent 
predicted value, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
66- to 80-percent predicted, is rated 10 percent disabling.  
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 
65-percent predicted, is rated 30 percent disabling.  FVC of 
50- to 64-percent predicted, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation is rated 60 percent disabling.  Post-
bronchodilator studies are required when pulmonary function 
tests (PFT) are done for disability evaluation purposes 
except when the results of pre-bronchodilator pulmonary 
function tests are normal or when the examiner determines 
that post-bronchodilator studies should not be done.  When 
evaluating based on PFTs, use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.  See 38 C.F.R. §§ 
4.96, 4.97, Diagnostic Code 6833.

In March 2006, the Veteran underwent a VA respiratory 
examination, including pulmonary function tests (PFTs).  The 
Veteran was noted to have no conditions that could be 
associated with pulmonary restrictive disease.  Chest x-rays 
revealed vague nodular densities in the upper, bilateral lung 
fields.  There was no infiltration found.  In another x-ray, 
there were confluent densities seen the right mid and upper 
lung field.  The left mid and upper lung field was noted to 
be "probably calcified."  There was mild prominence of 
bronchial markings in both lower lung fields, but no evidence 
of blunting or effusion.  The Veteran was diagnosed as having 
an asbestos related lung disorder that was categorized as an 
obstructive respiratory disorder.  PFTs following the VA 
examination revealed forced vital capacity (FVC) to 107 
percent of predicted pre-bronchial dilation and 109 percent 
of predicted post-bronchial dilation.  Measurement of the 
Veteran's Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)), and measurements of 
forced expiratory volume in one minute (FEV-1) level were not 
performed.  This PFT ultimately revealed normal spirometry, a 
mild response to bronchodilators, and a normal gas transfer.  

In February 2007, the Veteran underwent another VA 
examination that included PFTs.  At the time of this PFT the 
Veteran's FEV-1 level was measured at 93 percent of predicted 
for pre-bronchial dilation, and 103 percent of predicted 
post-bronchial dilation.  FVC was measured at 102 percent of 
predicted pre-bronchial dilation, and at 110 percent of 
predicted post-bronchial dilation.  The ratio of the FEV-1 to 
FVC was measured at 66 percent of predicted pre-bronchial 
dilation, and 68 percent of predicted post-bronchial 
dilation.  Measurement of the Veteran's DLCO was recorded at 
106 percent of predicted pre-bronchial dilation.  The 
examiner indicated that the Veteran gave a good effort and he 
performed better following the use of a bronchodilator.  
During the clinical examination, the Veteran reported 
progressively worsening shortness of breath with exertion 
since the February 2006 examination.  Again, the Veteran was 
found to have no conditions that could be associated with 
pulmonary restrictive disease.  The examiner referenced a 
December 2006 chest x-ray wherein the Veteran was found to 
have bilateral calcified granulomas and underlying chronic 
obstructive pulmonary disease.  There were no pleural plaques 
noted.  The Veteran was diagnosed as having shortness of 
breath upon exertion, which was categorized as an obstructive 
respiratory disorder.  

In August 2008, the Veteran underwent private PFTs.  
Measurements revealed FVC at 73 percent of predicted pre-
bronchial dilation.  FEV1 was 81 percent of predicted pre-
bronchial dilation.  The ratio of FEV1 to FVC was 111 percent 
of predicted pre-bronchial dilation.  No tests were performed 
post-bronchial dilation, nor were DCLO measurements obtained.  
The Board notes that these tests did not include post-
bronchial dilator testing as is typically required under the 
applicable rating criteria, nor did the physician indicate 
that post-bronchodilator testing was not required, and as 
such, the results will not be used to evaluate the Veteran's 
lung disorder.  

During his August 2008 hearing, the Veteran generally 
testified that he tires easily if he overexerts.  He reported 
dizziness and requiring rest during periods of difficulty 
breathing.  The Veteran indicated that the February 2007 VA 
examination did not adequately reflect the severity of his 
lung disorder.  The Veteran further testified that his doctor 
told him that his symptoms are not related to his lungs.  

Based on this record, and by way of mechanical application of 
the Veteran's FVC and DLCO measurements to the rating 
criteria, the Board finds that the Veteran is not entitled to 
a rating in excess of the currently assigned noncompensable 
evaluation.  The FVC values in March 2006 and February 2007 
were 109 percent of predicted post-bronchial dilation, and 
110 percent of predicted post-bronchial dilation, 
respectively.  While a value for DCLO was not reported in the 
PFTs performed during the March 2006 VA examination at the 
time of the February 2007 VA examination it was recorded at 
106 percent.  The Board appreciates the Veteran's assertions 
that his symptoms have worsened, but there is no evidence of 
record reflecting that the Veteran's post-bronchodilator 
measurements of FVC were from 75 to 80 percent of predicted 
value, nor were the DCLO measurements from 66 to 80 percent 
of predicted value.  

Therefore, there is not only an absence of medical evidence 
which would demonstrate that the Veteran is entitled to a 
higher evaluation under the diagnostic criteria set forth 
above, but an absence of evidence which would demonstrate 
that the Veteran is entitled to a compensable evaluation for 
his asbestos exposure residuals.  In this regard, the valid 
PFTs of record do not demonstrate that the Veteran meets the 
requirements for a 10 percent evaluation for his service-
connected asbestos related obstructive lung disorder.  The 
Board has considered whether staged ratings are appropriate 
pursuant to Hart, but finds that under the circumstances, 
they are not.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected asbestos related lung 
disorder, nor has he identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his lung disorder.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
asbestos related lung disorder, the Board finds that the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial compensable rating for an asbestos related lung 
disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


